Citation Nr: 0507143	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  00-11 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic right foot 
plantar papillomas (warts) claimed as the result of Agent 
Orange exposure.

ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February1969 to January 
1971.

This appeal is from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The Board of Veterans' Appeals remanded this case in August 
2001 and in September 2003.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Regrettably, this appeal must return because VA did not 
execute an instruction in the September 2003 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The September 2003 remand took pains to identify a VA biopsy 
specimen by accession number, SS99-2109C, and to note that a 
VA pathology report of September 10, 1999, reported that the 
case was being sent to the Armed Forces Institute of 
Pathology (AFIP) for consultation.  The AFIP response was not 
of record, and the remand instructed the agency of original 
jurisdiction (AOJ) to obtain it or a declaration that it 
could not be produced.

The September 10, 1999, VA pathology report addressed three 
specimens, S99-2109A and S99-2109B, skin of the mid chest and 
of the clavicle, respectively, and specimen S99-2109C, 
labeled "papilloma," right great toe.  The report noted, 
"This case is being sent to AFIP for consultation.

In May 2004, the AOJ obtained an AFIP report on specimens 
S99-2109A and B, but not C, the report material to this 
appeal.  Nor did it obtain the alternative response for which 
the remand provided, a statement that the AFIP report in 
question is unavailable.  There is no way to know whether the 
Health Information Management Section inadvertently omitted 
the AFIP report on the papilloma specimen from its May 2004 
response or if it is unavailable until the AOJ completes the 
September 2003 remand instruction.

The veteran's claim is for service connection for chronic 
plantar papilloma of the right foot.  He has asserted it is 
due to exposure to herbicides (Agent Orange) in Vietnam.  His 
assertion does not constrain the claim to that basis of 
entitlement.  He is entitled to show direct service 
connection without application of the presumption afforded 
herbicide exposed veteran's with certain diseases.  See 
Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994) (same rule 
applied to claims of radiation-exposed veterans).

The veteran's service medical records show treatment for 
plantar warts in service, and he had surgical excision of a 
presumed plantar papilloma in September 1999.  Whether the 
veteran has a chronic recurrent condition or isolated, 
unrelated, instances is a medical question.  The whole 
purpose of the remand was to obtain the evidence necessary to 
answer medical questions about the chronicity or lack thereof 
of plantar papillomas.  This was to be determined based on 
current examination with review of the AFIP pathology report 
and review of the available medical records.

The veteran did not report for an examination that it was 
hoped would produce a report responsive this medical 
question.  There is a regulation that instructs VA to decide 
claims for service connection with the evidence available if 
a veteran fails without good cause to report for an 
examination needed to determine his entitlement to benefits.  
38 C.F.R. § 3.655 (2004).

The veteran's claims file now contains a supplemental 
statement of the case that VA mailed to his last address of 
record and the post office returned as undeliverable; the 
envelope bears a handwritten note that the veteran does not 
live at that address.  The May 2004 VA letter scheduling a 
June 2004 examination was to the same address.

The veteran has not kept VA apprised of his whereabouts.  The 
veteran apparently receives disability compensation by direct 
deposit.  If the veteran does not keep VA apprised of his 
whereabouts, "there is no burden on the part of VA to turn 
up heaven and earth to find him."  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  Checking with the bank that receives 
his disability payment for a current address seems to be a 
reasonable measure short of turning up heaven and earth, but 
once done, no more is required.



Accordingly, the case is REMANDED for the following action:

1.  Request the Health Information 
Management Section at VA Gulf Coast 
Veteans Health Care System to look again 
for the AFIP report on biopsy accession 
number S99-2109C, labeled "'PAPILLOMA,' 
RIGHT GREAT TOE, EXCISIONAL BIOPSY: 
EPITHELIAL PAPILLOMA."

?	Advise the section that its May 2004 
response comprised the AFIP report 
on the two other September 10, 1999, 
specimens submitted with specimen 
S99-2109C

?	 A declaration that the AFIP report 
on specimen 299-2109C, 
"PAPILLOMA," is unavailable will 
discharge VA's obligation in this 
matter.  38 C.F.R. § 3.159(c)(2) 
(2004).

2.  Request the payee bank for the 
veteran's disability compensation 
payments to provide the veteran's last 
address of record.

?	If it is other than the address to 
which VA mailed the May 2004 notice 
to report for VA examination, 
reschedule the examination for which 
the veteran did not report in June 
2004, and reissue the October 2004 
SSOC.

?	Document all actions taken to obtain 
a current address or the veteran.

3.  If and only if a new address permits 
reissue of a notice to report for 
examination,

?	Schedule the veteran for a VA 
dermatology examination of the right 
foot.  Provide the examiner with the 
claims file.  The examiner should 
note the service medical records of 
treatment for plantar warts of the 
right foot, the October 1993 New 
Orleans VAMC report of biopsy 
findings, the July 1999 surgical 
consultation report on the right 
foot, the September 1999 surgical 
and pathology findings, and the 
April 1999, and June and November 
2002 compensation skin examination 
reports.  Request an opinion whether 
the veteran now has a condition 
causing recurrent growths of the 
right plantar foot and if so, 
whether it is at least as likely as 
not that it is related to or is the 
same condition noted in service as 
plantar warts of the right foot.

4.  Readjudicate the claim at issue if 
additional evidence results from 
implementation of the above instruction.  
If any claim remains denied, provide the 
appellant an appropriate supplemental 
statement of the case addressing the 
readjudication, or documenting the 
actions taken to comply with the remand, 
and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




